Title: To George Washington from Colonel Goose Van Schaick, 15 July 1779
From: Van Schaick, Goose
To: Washington, George


        
          Sir
          Albany [N.Y.] 15th July 1779
        
        I do myself the Honor to Enclose with this to your Excellency A Report & Map Received this Moment of Lieut. Hardenburgh Who Assures me that the Strictest Observations have been made this Time and the Work Laid down in the Map between the Fort & the Grand River in the most Accurate manner he was Capable of. I am with Esteem Your most Obediant servant
        
          G. V. Schaick
        
      